UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7530



KEVIN L. CHOICE,

                                              Plaintiff - Appellant,

          versus


E. M. DAVIS, Lieutenant; MEDICAL STAFF, of
Kershaw   Correctional  Institution;   RICKIE
HARRISON, Warden; LIEUTENANT BROGTON, NFN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-99-3705-0-18BD)


Submitted:   February 22, 2001             Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin L. Choice, Appellant Pro Se.    Terry B. Millar, Rock Hill,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin L. Choice appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Choice v. Davis, No. CA-99-3705-0-18BD (D.S.C. filed Oct. 3, 2000;

entered Oct. 6, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2